Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SARAH PATELLOS and CASE NO. 1:19-CV-09577-PAE
ERIC FISHON, on behalf of
themselves and others STIPULATED PROTECTIVE ORDER
similarly situated,
Plaintiffs,
VS.

HELLO PRODUCTS, LLC,

Defendant.

 

 

The Parties agree that disclosure and discovery activity in the above-captioned litigation
may require the disclosure of documents, things, and information (collectively, “Information”) in
the possession, custody, or control of Plaintiffs Sarah Patellos and Eric Fishon, Defendant Hello
Products, LLC (collectively “the Parties”), other parties if any are added to this case at a later
date, and non-parties, which may be protected under constitutional, statutory, or common law
rights to privacy, be subject to contractual restrictions, or constitute or contain trade secrets or
other confidential research, development, commercial, or proprietary Information. Without
waiver of objections to the discoverability of any documents, the Parties intend to provide a
mechanism for the discovery of relevant Information, otherwise not objectionable, in a manner
that protects all parties, including non-parties to this litigation, from the risk of disclosure of such
confidential Information.

NOW, WHEREFORE, good cause having been shown pursuant to Rule 26(c) of the
Federal Rules of Civil Procedure, the Parties in the above-captioned litigation hereby
STIPULATE AND AGREE, and the Court HEREBY ORDERS AS FOLLOWS:

I, This Protective Order governs the handling of Information, including, but not

limited to, documents, deposition testimony and exhibits, responses to written discovery,

{00050223.DOCX ; 1}
1
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 2 of 11

responses to demands for inspection, and any summaries, copies, excerpts, or descriptions of
such documents and Information, produced or provided by any party or other person in response
to a discovery request in this action. Each party shall serve a copy of this Protective Order on all
parties or persons from whom it has or will seek discovery in this action.

2. The Parties agree that Information obtained through discovery in this action shall
be used solely by the Parties to this litigation for purposes of this action. All contractual
confidentiality provisions and restrictions shall be strictly obeyed and enforced.

3, Any party or other person producing any Information in response to a discovery
request or subpoena in this action (a “Producing Party”) may unilaterally and in good faith
designate such Information as “Confidential” in accordance with Paragraphs 4 and 5.

4, Good cause exists for the designation of Information as “Confidential” if the
Information contained or expressed therein has not been disclosed to the public and if public
disclosure of such Information is either restricted by law or would, in the good faith opinion of
the Producing Party, adversely affect its business, commercial, financial or personal interests or
be reasonably likely to pose a risk of harm to the Producing Party’s competitive or financial
position or the competitive or financial position of a non-party that is owed a duty of
confidentiality by the Producing Party or contains trade secrets or other commercially sensitive,
confidential research, development or commercial Information, or sensitive or personal financial
Information. The protections conferred by this Protective Order do not cover the following
Information: (a) any Information that is in the public domain at the time of disclosure or becomes
part of the public domain after its disclosure as a result of publication not involving a violation of
this Order, including becoming part of the public record or otherwise; and (b) any Information
obtained by the party receiving the disclosure from a source who obtained the Information
lawfully and under no obligation of confidentiality to the Producing Party.

5. Information may be designated as “Confidential” by stamping such designation on
the Information and/or making such designation in writing concurrently with the provision of the

{00050223,DOCX ; 1}
2

 
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 3 of i1

Information. All Information designated “Confidential” (“Confidential Information”) shall be
treated in the manner described in Paragraphs 6 through 11 below. Each party that designates
Information for protection under this Order must take care to limit any such designation to
specific material that qualifies under the appropriate standards.

6. Except as provided herein, with the express written permission of the Producing
Party or its counsel, or upon order of the Court, counsel shall not deliver, exhibit, or disclose any
Information designated as “Confidential” to any person(s), organization(s), or group(s), except
those permitted by Paragraph 7 below, and shall not discuss any such Information with any
person(s), organization(s), or group(s), except those permitted by Paragraph 7 below.

7. Information designated as “Confidential” may be used solely by the Parties to this
litigation in preparation for and during the trial or mediation of this litigation. The Parties
stipulate that such Information will be held in strict confidence and shall not be disclosed, except
as otherwise provided herein, to any person other than:

a. the Defendant and the named Plaintiffs;

b. the Court (including appellate courts), arbitrators, mediators, court reporters, and
the personnel of any of the foregoing;

c. “outside” and “inside” counsel to all Parties in this litigation, including “outside”
and “inside” counsel of any party’s members, affiliates or investors and the
counsel’s regular and temporary employees and service vendors;

d. experts and consultants (and their employees) employed by or retained by any of
the Parties or their counsel who are assisting counsel in the prosecution or defense
of this litigation;

e. during the deposition of any non-expert witness, the party conducting the
deposition may only use Confidential Information if; (i) the Confidential
Information was provided by itself, the witness, or the witness’ employer or

former employer; (ii) the witness was previously retained as a consultant or

{00050223.DOCX ; 1}
3
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 4 of 11

contractor by the Producing Party; or (iii) the Producing Party agrees to the
disclosure, which agreement shall only be withheld if the Producing Party has a
good faith basis to believe disclosure of such information would threaten its
business or individual privacy or would require breach of a third party
confidentiality agreement. A party’s use of its own Confidential Information
during a deposition shall not constitute a waiver of the Confidentiality of that
Information; and

f. any person mutually agreed upon by the Parties.

8. Each person (other than Court personnel, counsel for the Parties, and their
respective legal assistants, litigation support and staff) to whom Confidential Information may be
disclosed under this Protective Order shall be provided with a copy of this Protective Order and
shall certify in the declaration attached as Exhibit A, prior to the time he or she receives such
Information, that he or she has carefully read the Protective Order and fully understands its terms
and will be bound by its terms, Counsel disclosing Confidential Information to any such person
shall retain the original executed copy of the declaration.

9. When testimony is to be elicited during a deposition that is, or is likely to be,
Confidential, persons not entitled to receive such Information under the terms of this Protective
Order shall be excluded from the deposition. Deposition transcripts, or portions thereof,
containing Confidential Information shall be so designated in writing no later than thirty (30)
days following receipt of the final transcript from the reporter. Prior to such written designations,
the entire deposition transcript shall be treated as Confidential at the request of either party.
Following any written designation, those portions of the deposition transcript containing
Confidential Information shall be bound separately from those portions that do not contain
Confidential Information and shall be marked with the following legend:

THIS TRANSCRIPT CONTAINS MATERIALS DESIGNATED AS

CONFIDENTIAL BY COUNSEL AND COVERED BY A STIPULATED

{00050223,.DOCX ; 1}
4
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 5 of 11

PROTECTIVE ORDER - TO BE FILED WITH THE COURT UNDER SEAL.

10. Confidential Information is not to be filed with the Court except when required in
connection with motions or other matters pending before the Court. If Confidential Information
must be filed under such circumstances, Counse! may make copies of Confidential Information
for the purpose of filing copies with the Court and may discuss, describe, and disclose any such
Information in any document filed with the Court. However, any Confidential Information or
copies thereof, or any pleading, memorandum of law, motion or other document submitted to the
Court disclosing any such Confidential Information, shall be filed under seal pursuant to Rule
4(B) of this Court’s Individual Rules of Practice in Civil Cases unless or until modified by Court
order. Such filings, documents, exhibits or transcripts of testimony shall be filed in sealed
envelopes which will be endorsed with the title and docket number of this action, an indication
of the nature of the contents of such sealed envelope, and a statement substantially in the
following form:

FILED UNDER SEAL PURSUANT TO THE PROTECTIVE ORDER

APPROVED BY THIS COURT

Notwithstanding this paragraph, a Producing Party may choose to file its own Information
with the Court, without filing under seal.

11. Failure to designate Information as “Confidential” using the procedures described
above shall not operate to waive a party’s right to later so designate such material. Once such a
designation is made by written notice and new copies of properly marked materials are sent to all
counsel in the litigation, the Information shall be treated thereafter as “Confidential” in
accordance with this Order. In the event there is an interval between the written notice and the
provision of new copies of properly marked materials, the parties shall treat those documents
identified in the written notice according to their new designation until such time as the properly
marked materials are received.

12. In the event a Producing Party inadvertently fails at the time of production to

{00050223.DOCX ; 1}
, 5
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 6 of 11

assert a claim of attorney-client privilege or work product immunity as to certain Information
(“Protected Documents”), such production shall not be a waiver of that privilege or work product
claim. Assertion of the privilege or work product claim shall be made by written notice as soon
as practicable after learning of the inadvertent disclosure. Within three business days after
receiving a written request from the Producing Party, the receiving party must return or destroy
the Information and make reasonable efforts to retrieve any such Information disclosed to any
third party prior to the notification, regardless of whether the receiving party contests the
Producing Party’s claim of privilege or immunity. The receiving party shall not review, use, or
disclose the Information, unless the claim of privilege or protection is either withdrawn by the
Producing Party or ordered withdrawn by the Court. A party may, after conferring with opposing
counsel in a good faith effort to resolve by agreement any dispute regarding the Producing
Party’s assertion of attorney-client privilege or work product immunity, contest the Producing
Party’s claim of privilege or immunity by motion. The Producing Party shall bear the burden to
demonstrate that the designation was proper. Neither party shall offer evidence or argue that the
production or return of the document should be considered in ruling on the validity of the
asserted privilege.

13. Ifareceiving party learns that, by inadvertence or otherwise, it has disclosed
Confidential Information or Protected Documents to any person or in any circumstance not
authorized under this Order, the receiving party must immediately (a) notify in writing the
Producing Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
unauthorized copies of the Protected Documents, (c) provide the person or persons to whom
unauthorized disclosures were made of a copy of this Order, and (d) request such person or
persons certify in the declaration attached as Exhibit A that he or she has carefully read the
Protective Order and fully understands its terms and will be bound by its terms.

i4. If areceiving party disputes whether Information is properly designated as

Confidential, or otherwise believes it is unnecessary to file the Information under seal as

{00050223.DOCX ; 1}
6
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 7 of 11

contemplated by Paragraph 10, the Parties agree to attempt to resolve such issues informally. The
party who disputes the designation shall provide its reason(s) in writing to the Producing Party.
The Producing Party shall respond in writing with its reason(s) for its designation. The Parties
will then confer and make a good faith effort to resolve the dispute informally. In the event the
Parties are not able to resolve the dispute, the party who disputes the confidentiality designation
may file a motion pursuant to the procedures set forth in Local Rule 37.2 and paragraph 2(c) of
this Court’s Individual Rules and Practices in Civil Cases to resolve the dispute. The party
designating the material as Confidential shall bear the burden to demonstrate that the designation
was proper. Until the matter is resolved by the Court, the receiving party will continue to treat
the Information at issue as Confidential.

15, This Order shall not be deemed a waiver of:

a. any party’s right to object to any discovery or the production of any Information
or documents;

b. any party’s right to seek an order compelling discovery with respect to any
discovery request;

c. any party’s right to object to the admission of any evidence on any grounds in any
proceeding herein; or

d. any party’s right to use its own documents with complete discretion.

16. Except as specifically provided in this Order, counsel shall keep all Confidential
Information and Protected Documents produced to them within their exclusive possession and
control, shall take all necessary and prudent measures to maintain the confidentiality of such
materials and Information, and shall not permit unauthorized dissemination of such materials to
anyone.

17. Upon final resolution of this litigation, including all appeals, all Information
designated as “Confidential” shall be destroyed by the party possessing the documents unless the
Producing Party requests their return, in which case the documents shall be returned promptly.

{00050223.DOCX ; 1}
7
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 8 of 11

After the termination of this action by entry of a final judgment or order of dismissal, the
provisions of this Order shall continue to be binding. The terms of this Order may be enforced by
filing a motion in this Court. Notwithstanding this provision, Counsel are entitled to retain an
archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product,
and consultant and expert work product, even if such materials contain Protected Material. Any
such archival copies that contain or constitute Protected Material remain subject to this
Protective Order.

18. This Order may be modified by further order of the Court, or by agreement of
counsel for the Parties subject to Court approval. Any such agreement shall be in the form of a
written stipulation and proposed order filed with the Court.

By their signatures hereto, counsel for the Parties affirm that they have been authorized by
their clients to enter into this Stipulated Protective Order and agree, on behalf of themselves,
their law firms, and any staff or contract support personnel employed or retained by their firms,

that they will strictly adhere to the terms of this Order.

STIPULATED AND AGREED TO.

{00050223,DOCX ; 1}
8

 
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 9 of 11

Dated: June 1, 2021

Respectfully submitted,
Kirkland & Ellis LLP

/s/ Robyn Bladow

Robyn Bladow (admitted pro hac vice)
KIRKLAND & ELLIS LLP

555 South Flower Street, Suite 3700
Los Angeles, California 90071
Telephone: (213) 680-8400

Faesimile: (213) 680-8500

Email: robyn.bladow@kirkland.com

Allison Buchner (admitted pro hac vice)
KIRKLAND & ELLIS LLP

2049 Century Park East, Suite 3700

Los Angeles, California 90067
Telephone: (310) 552-4200

Facsimile: (310) 552-5900

Email: allison.buchner@kirkland.com

Joseph Sanderson

KIRKLAND & ELLIS LLP

601 Lexington Avenue

New York, New York 10022
Telephone: (212) 446-4800

Facsimile: (212) 446-4900

Email: joseph.sanderson@kirkland.com

Attorneys for Defendant Hello Products, LLC

{00050223,.DOCX ; 1}

9

 
Case 1:19-cv-09577-PAE Document 44 Filed 06/01/21 Page 10 of 11

Dated: June 1, 2021

SO ORDERED.

This 2 day of June, 2021.

/s/William B. Federman

William B. Federman

(S.D. New York #WF9124)

Molly E. Brantley, admitted pro hac vice
FEDERMAN & SHERWOOD

10205 N. Pennsylvania Ave.

Oklahoma City, Oklahoma 73120

(405) 235-1560

(405) 239-2112 (facsimile)

wbf@federmanlaw.com
meb@federmanlaw.com

/s/David Pastor

David Pastor, admitted pro hac vice
Pastor Law Office, LLP

63 Atlantic Avenue, 3" FI.

Boston, MA 02110

(617) 724-9700
Dpastor@pastorlawoffice.com

Counsel for Plaintiffs Sarah Patellos,
Eric Fishon, and the Proposed Classes

 

{

A L fife f AA
wd Ke # M/A)
Hon. Paul A. Engelmayer é }
United States District Judge

 

£00050223.DOCX ; 1}

10
